      Case 3:21-cv-00194-RGJ Document 1 Filed 03/25/21 Page 1 of 6 PageID #: 1




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION

PAUL DILLON,                                           )
                                                       )
         Plaintiff,                                    )
                                                       )
vs.                                                                     3:21-CV-194-RGJ
                                                       ) Cause Number: _____________
                                                       )
REPUBLIC PARKING                                       )
SYSTEM, LLC,                                           )
                                                       )
         Defendant.                                    )

                      COMPLAINT AND DEMAND FOR JURY TRIAL

                                   I. NATURE OF THE CASE

         1.     Plaintiff, Paul Dillon ("Dillon" or "Plaintiff"), by Counsel, brings this action

against Defendant, Republic Parking System, LLC (“Defendant" or “Reef”), alleging violations

of Title VII of the Civil Rights Act ("Title VII"), as amended, 42 U.S.C. §2000e et. seq. and the

Kentucky Civil Rights Act ("KCRA").

                                            II. PARTIES

         2.     Dillon is a resident of Jefferson County in the Commonwealth of Kentucky, who

at all times relevant to this action, resided within the geographical boundaries of the Western

District of Kentucky.

         3.     Defendant maintains offices and routinely conducts business within the

geographical boundaries of the Western District of Kentucky.

                              III. JURISDICATION AND VENUE

         4.     Jurisdiction is conferred on this Court over the subject matter of this litigation

pursuant to 28 U.S.C. §1331; 28 U.S.C. §1343; and 42 U.S.C. §12117.




                                                  1
   Case 3:21-cv-00194-RGJ Document 1 Filed 03/25/21 Page 2 of 6 PageID #: 2




       5.       Defendant is an "employer" as that term is defined by 42 U.S.C. §2000e(b) and

KRS 334.030(2).


       6.       Dillon was an "employee" as that term is defined by 42 U.S.C. §2000e(f) and

KRS 344.030(5).

       7.       Dillon has satisfied his obligation to exhaust his administrative remedies having

timely filed a Charge of Discrimination with the U.S. Equal Employment Opportunity

Commission ("EEOC") against Defendant retaliation for engaging in a protected activity.

       8.       A substantial part of the events, transactions, and occurrences relevant to this

lawsuit arose within the geographical environs of the Western District of Kentucky; thus, venue

is proper in this Court.

                                IV. FACTUAL ALLEGATIONS

       9.       In or around November 2008, Dillon began working for Defendant as a Project

Manager. In 2018, Dillon was promoted to Regional Director.

       10.      At all relevant times, Dillon met or exceeded Defendant's legitimate performance

expectations.

       11.      In or around February 2019, Dillon reported to Laray Brown after Reef

Technology was acquired by IMPARK.

       12.      In or around March 2019, Kevin Richards ("Richards"), a new local manager

hired to oversee the Indiana Department of Administration ("IDOA"), attempted to manufacture

a reason to terminate one of the African American employees working for him. This employee

was set to take maternity leave.




                                                  2
   Case 3:21-cv-00194-RGJ Document 1 Filed 03/25/21 Page 3 of 6 PageID #: 3




        13.     Richards planned to eliminate her position and create a substitute position that she

could apply for. The catch was that this substitute position was one that she would not qualify

for. This justified terminating her employment when she went on leave.

        14.     Dillon openly opposed this plan as it violated the employee's rights and was

effectively a scheme to discriminate against the employee. He engaged in a protected activity

when he reported the plan to Human Resources, specifically, Brandon Grisoff in or around late

March or Early April 2019.

        15.     However, Richards, along with Human Resources' assistance, proceeded with the

plan and terminated the employee in or around June 2019.

        16.     After engaging in the protected activity, Dillon was removed from the IDOA

account in or around March 2019. Additionally, he was removed from the Bluegrass Airport

Account in or around April 2019.

        17.     In or around September 2019, Dillon was told to hand over his Ann Arbor and

Ferndale Municipal Accounts to Matt Bernier ("Bernier"), Minneapolis Operations.

        18.     In or around October 2019, Brown demoted Dillon to Director of Strategic

Accounts and set him on track for failure, and subsequently termination. Brown offered little to

no guidance on what his position would entail.

        19.     In or around December 2019, Brown transferred over his Kansas City Operations

to Bernier.

        20.     On or around January 21, 2020, Defendant terminated Dillon's employment,

alleging that he could not get along with clients or employees. Dillon was given no prior warning

of this alleged issue.




                                                 3
   Case 3:21-cv-00194-RGJ Document 1 Filed 03/25/21 Page 4 of 6 PageID #: 4




       21.     Defendant's stated reason for termination is pretext for retaliation for engaging in

a protected activity.

                                   V. CAUSES OF ACTION

                           COUNT I: TITLE VII - RETALIATION

       22.     Dillon hereby incorporates paragraphs one (1) through twenty-one (21) of his

Complaint.

       23.     Dillon engaged in a protected activity in or around March 2019 when he reported

Brown's discriminatory plan to Human Resources.

       24.     Dillon's complaint is a protected activity in accordance with Title VII of the Civil

Rights Act of 1964.

       25.     Dillon suffered an adverse employment action with the termination of his

employment.

       26.     Defendant's actions are unlawful and in direct conflict with Dillon's rights as

protected by Title VII of the Civil Rights Act.

       27.     Dillon has suffered damages as a result of Defendant's unlawful actions.

                             COUNT II: KCRA - RETALIATION

       28.     Dillon hereby incorporates paragraphs one (1) through twenty-seven (27) of his

Complaint.

       29.     Dillon engaged in a protected activity in or around March 2019 when he reported

Brown's discriminatory plan to Human Resources.

       30.     Dillon's complaint is a protected activity in accordance with the KCRA.

       31.     Dillon suffered an adverse employment action with the termination of his

employment.



                                                  4
   Case 3:21-cv-00194-RGJ Document 1 Filed 03/25/21 Page 5 of 6 PageID #: 5




        32.     Defendant's actions are unlawful and in direct conflict with Dillon's rights as

protected by the KCRA.

        33.     Dillon has suffered damages as a result of Defendant's unlawful actions.

                                   VI. REQUESTED RELIEF

        WHEREFORE, Plaintiff, Paul Dillon, by counsel, respectfully requests that this Court

find for Plaintiff and:

        1.      Reinstate Plaintiff to the position, seniority, salary, and benefits he would have

        held but for Defendant’s unlawful conduct, or pay front pay in lieu of reinstatement.

        2.      All wages, benefits, compensation, front pay, and other monetary loss suffered as

        a result of Defendant's unlawful actions;

        3.      Enjoin Defendant from discriminating and/or retaliating against anyone on the

        basis of their engagement in a protected activity;

        4.      Award compensation for any and all other damages suffered as a consequence of

        Defendant's unlawful actions;

        5.      Award Plaintiff compensatory damages for Defendant's violations of Title VII

        and the KCRA;

        6.      Award Plaintiff punitive damages for Defendant's violations of Title VII;

        7.      Award the Plaintiff his attorney's fees, litigation expenses, and costs incurred as a

        result of this action;

        8.      Award Plaintiff pre- and post-judgement interest on all sums recoverable; and

        9.      Grant such other relief as may be just and proper.




                                                    5
Case 3:21-cv-00194-RGJ Document 1 Filed 03/25/21 Page 6 of 6 PageID #: 6




                                          Respectfully Submitted,

                                          BIESECKER DUTKANYCH & MACER, LLC

                                          By: /s/ Devan Dannelly____________________
                                          Devan Dannelly
                                          Andrew Dutkanych
                                          101 North Seventh Street
                                          Louisville, Kentucky 40202
                                          Telephone: (502) 561.3484
                                          Facsimile:     (812) 424.1005
                                          Email: ddannelly@bdlegal.com
                                                  ad@bdlegal.com
                                          Counsel for Plaintiff, Paul Dillon




                            DEMAND FOR JURY TRIAL

   Plaintiff, Paul Dillon, by counsel requests a trial by jury on all issues deemed so triable.



                                          Respectfully Submitted,

                                          BIESECKER DUTKANYCH & MACER, LLC

                                          By: /s/ Devan Dannelly____________________
                                          Devan Dannelly
                                          Andrew Dutkanych
                                          101 North Seventh Street
                                          Louisville, Kentucky 40202
                                          Telephone: (502) 561.3484
                                          Facsimile:     (812) 424.1005
                                          Email: ddannelly@bdlegal.com
                                                  ad@bdlegal.com
                                          Counsel for Plaintiff, Paul Dillon




                                             6
